Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 13-18 are pending.
Claims 13 and 17 have been examined.
Claims 14-16 and 18 are withdrawn from consideration as drawn to a non-elected species.
Claims 1-12 were cancelled in the amendment filed 11/07/2022.
New claims 13-18 were added in the amendment filed 11/07/2022.

Election/Restrictions
A restriction requirement was mailed 10/24/2022 with respect to then pending claims 1-12. 
Applicant cancelled claims 1-12 and submitted new claims 13-18 and made a response to the restriction requirement on 10/26/2022.  On 11/18/2022 and interview was held with Sean Dean and Examiner Nold and Mr. Dean elected substantially what was set forth in the response of 11/18/2022 but elected that the C1-8 alkyl group is unsubstituted, which, since the original election says “optionally” is the same election. 
Applicant’s election without traverse of the species set forth in the reply filed on 10/26/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. Dipicolinic Acid Derivatives as Inhibitors of New Delhi Metallo-B-lactamase-1, J. Med. Chem, 2017, 60, 7267-7283. (Chen). Claim 13 is generic to the specific substitutent R wich is elected to be NRaRa, where Ra is an unsubstituted C1-C6 alkyl. 
Applicant’s elected species is 4-dimethylamino pyridine-2,6-dicarboxylic acid. This compound is fully anticipated in page 7270, dimethylamine substitutent is taught as compound 22, see page 7271, second full paragraph, line 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhattacharya et al. “synthesis of some Copper(II)-Chelating (Dialylyamino) pyridine amphiphiles and evaluation of their esterolytic capacities in cationic Micellar Media” J. Org. Chem. 1998, 63, 27-38. Teaches chelating compounds that overlap some of Applicant’s non-elected species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674